                                                                      Case 2:15-cv-01287-RCJ-NJK Document 99 Filed 05/14/20 Page 1 of 2




                                                            1   ARIEL E. STERN, ESQ.
                                                                Nevada Bar No. 8276
                                                            2   NICHOLAS E. BELAY, ESQ.
                                                                Nevada Bar No. 15175
                                                            3   AKERMAN LLP
                                                                1635 Village Center Circle, Suite 200
                                                            4   Las Vegas, Nevada 89134
                                                                Telephone: (702) 634-5000
                                                            5   Facsimile: (702) 380-8572
                                                                Email: ariel.stern@akerman.com
                                                            6   Email: nicholas.belay@akerman.com
                                                                Attorneys for plaintiff Nationstar Mortgage
                                                            7   LLC
                                                            8
                                                                                             UNITED STATES DISTRICT COURT
                                                            9                                          DISTRICT OF NEVADA
                                                           10   NATIONSTAR MORTGAGE LLC,
                                                                                                                   Case No.: 2:15-cv-01287-RCJ-NJK
                                                           11   Plaintiff,
              1635 VILLAGE CENTER CIRCLE, STE. 200
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           12   vs.
                                                                                                                   MOTION TO REMOVE ATTORNEY
                     LAS VEGAS, NEVADA 89134




                                                           13   THE FALLS AT HIDDEN CANYON                         FROM ELECTRONIC SERVICE LIST
AKERMAN LLP




                                                                HOMEOWNERS'     ASSOCIATION;  LAS
                                                           14   VEGAS DEVELOPMENT GROUP, LLC;
                                                                ABSOLUTE COLLECTION SERVICES, LLC;
                                                           15   AIRMOTIVE INVESTMENTS LLC,
                                                           16                                    Defendants.
                                                           17

                                                           18
                                                                TO:      ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                           19
                                                                         PLEASE TAKE NOTICE that Jesse A. Ransom Esq., and Rebekkah B. Bodoff, Esq., are
                                                           20
                                                                no longer associated with the law firm of Akerman LLP, and Mr. Ransom and Ms. Bodoff may be
                                                           21
                                                                removed from the service list.
                                                           22
                                                                ///
                                                           23
                                                                ///
                                                           24
                                                                ///
                                                           25
                                                                ///
                                                           26
                                                                ///
                                                           27
                                                                ///
                                                           28


                                                                                                               1
                                                                   Case 2:15-cv-01287-RCJ-NJK Document 99 Filed 05/14/20 Page 2 of 2




                                                            1          Akerman LLP continues to serve as counsel for Nationstar Mortgage LLC in this action. All

                                                            2   items, including, but not limited to, pleadings, papers, correspondence, documents and future notices

                                                            3   in this action should continue to be directed to Ariel E. Stern, Esq. and Nicholas E. Belay, Esq.

                                                            4          DATED this 13th day of May, 2020

                                                            5

                                                            6                                                        AKERMAN LLP

                                                            7                                                        /s/ Nicholas E. Belay, Esq.
                                                                                                                     ARIEL E. STERN, ESQ.
                                                            8                                                        Nevada Bar No. 8276
                                                                                                                     NICHOLAS E. BELAY, ESQ.
                                                            9                                                        Nevada Bar No. 15175
                                                                                                                     1635 Village Center Circle, Suite 200
                                                           10                                                        Las Vegas, Nevada 89134
                                                           11                                                        Attorneys for Nationstar Mortgage LLC
              1635 VILLAGE CENTER CIRCLE, STE. 200
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           12
                                                                                                       COURT APPROVAL
                     LAS VEGAS, NEVADA 89134




                                                           13
AKERMAN LLP




                                                                       IT IS SO ORDERED.
                                                           14
                                                                       Date:______________
                                                                             May 14, 2020.
                                                           15
                                                                                                                     ___________________________________
                                                           16                                                        UNITED STATES DISTRICT JUDGE
                                                                                                                     Case No.: 2:15-cv-01287-RCJ-NJK
                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28


                                                                                                             2
